Citation Nr: 1454002	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  07-08 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to June 1962.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  The Veteran served on active duty in the Navy from January 1958 to June 1962; he served aboard the USS TALUGA (AO 62) from December 1960 to May 1962.

2.  The Veteran was awarded the Armed Forces Expeditionary Medal for service in the operational area of Vietnam; there is no probative evidence that the Veteran ever served on the landmass of Vietnam.  


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected pension benefits have not been met. 38 U.S.C.A. §§ 101(29), 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran has been provided the requisite notice with respect to his claim for nonservice-connected pension benefits in letters dated September 2006, and November 2006.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in March 20007 and June 2014.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has also fulfilled its duty to assist the Veteran.  VA has obtained service treatment records, service personnel records, attempted to verify the Veteran's claimed service in Vietnam with the appropriate agencies, and afforded him the opportunity to present testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Pension is payable to a Veteran who meets the service requirements and who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  A Veteran meets the service requirements if such Veteran served in the active military, naval, or air service: (1) for ninety (90) days or more during a period of war, (2) during a period of war and was discharged or released from such service for a service-connected disability, (3) for a period of 90 consecutive days or more and such period began or ended during a period of war, or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521(j). 

The threshold requirement in the present case is whether the Veteran had service during a period of war.  For Veterans who served in the Republic of Vietnam, recognized service during the Vietnam era extends from a period beginning on February 28, 1961 and ending on May 7, 1975.  For Veterans who did not serve in the Republic of Vietnam, recognized service during the Vietnam era extends from a period beginning on August 5, 1964 and ending on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  Because he separated from service two years prior to August 1964, the key issue is whether the Veteran had service in the Republic of Vietnam.  

The Veteran's DD Form 214 shows that he served on active duty in the Navy from January 1958 to June 1962.  In written statements and sworn testimony at a December 2009 hearing before the Board, he reported that he served aboard a naval vessel that loaded and delivered oil to ships at sea and ports in Vietnam during the period from December 1960 to June 1962.  He further contends that he actually stepped foot on shore in Vietnam on multiple occasions for shore assignments, to include unloading oil and repairing equipment, during the period for recognized service during the Vietnam era.  In addition, the Veteran's DD Form 215 reflects that he was awarded the Armed Forces Expeditionary Medal for Vietnam operations.  However, the Veteran's testimony and reports are vague and lack details with respect to dates and specific locations of where his ship was docked, anchored, or moored when he claims he went ashore.  

The Veteran's service personnel records indicate that the Veteran served aboard USS TALUGA (AO 62) from December 1960 to June 1962.  This ship is was a replenishment oiler, a deep draft Navy vessel.  

Service aboard a deep-water naval vessel in the waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam without evidence showing actual visitation to the Republic of Vietnam.  See VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).  Accordingly, a showing of actual duty or visitation in the Republic of Vietnam, actually setting foot on the land mass of Vietnam, is required to establish qualifying service in Vietnam, and thus recognized service during a period of war.  

VA has conducted development and attempted to verify the Veteran's assertions that the USS TALUGA made port in the Republic of Vietnam, where he would have had the opportunity to actually go ashore.  VA and the appropriate agencies have been unable to verify any of the Veteran's assertions.  With the exception of vague statements about going ashore, the Veteran has provided no other evidence to support his assertion that he went ashore in Vietnam.  The fact that the Veteran was awarded the Armed Forces Expeditionary Medal for Vietnam operations is not proof that he served in the Republic of Vietnam; this medal was routinely awarded to the crews of Navy ships operating off-shore even if the ship never made port in Vietnam.  Accordingly, the preponderance of the probative evidence is against a finding that the Veteran went ashore in Vietnam and therefore, he does not have the requisite service during a period of war.  

As the Veteran did not have service during a period of war, basic eligibility for nonservice-connected pension benefits is not established.  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected disability pension benefits is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


